ORDER FOR WITHDRAWAL OF DECISION AND DISMISSAL . OF APPEAL
On November 10, 1993, the Panel filed its decision affirming the trial court. The published opinion is reported as In re Specialty Plywood, Inc., 160 B.R. 627 (9th Cir. BAP 1993). A notice of appeal to the Ninth Circuit Court of Appeals was filed on November 19, 1993. Subsequently, the parties reached a settlement. The panel has reviewed the Appellant’s Report on Remand and Motion For Order To Approve Settlement and Vacate Opinion, together with a copy of the trial judge’s Order Approving Settlement and Vacating Decision Previously Published, which was entered on March 28, 1994.
When a controversy is settled during the pendency of an appeal, it is generally recognized that the lower courts should vacate their decisions. See, Continental Cas. Co. v. Fibreboard Corp., 4 F.3d 777, 779-80 (9th *154Cir.1993); and In re Tucson Industrial Partners, 990 F.2d 1099 (9th Cir.1993). As the appeal to the Ninth Circuit has been dismissed based on settlement and the settlement agreement has been approved by the bankruptcy trial judge, the Appellant’s motion is hereby ORDERED GRANTED and the Panel’s opinion decision is hereby ORDERED WITHDRAWN.
FURTHER, the appeal is ORDERED DISMISSED. A certified copy of this order sent to the Bankruptcy Court shall constitute the mandate of the Panel.